DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namiki et al. (US 2014/0001419, hereinafter Namiki).
With respect to claim 1, Namiki discloses an anisotropic conductive film (para 0009; anisotropic conductive adhesive) comprising: insulating particle-including conductive particles (1 of fig. 1A), in which insulating particles (2) adhere to the surfaces of conductive particles (fig. 1A;  A light-reflective conductive particle 10 includes a core particle 1 coated with a metal material, and a light-reflective layer 3 made from aluminum oxide (Al.sub.2O.sub.3) particles on the surface of the core particle), the insulating particle-including conductive particles being distributed throughout an insulating resin layer (11 of fig. 3); wherein in the number of insulating particle-including conductive particles, with respect to a film thickness direction is lower than  with respect to a film planar direction (see below; the number of particles 10 are less in thickness direction than in planar direction.










[AltContent: rect]
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    358
    674
    media_image1.png
    Greyscale
	Namiki does not explicitly disclose that a number of the insulating particles in contact with the conductive particles are less in thickness direction than with respect to the film planar direction.
	However, it’s obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention that if the number of particles 10 (fig. 1A) are less in thickness direction than in planar direction as shown above in fig.2, the number of insulating particles (2 of fig. 1A adhered to the surface of 1) will also be less accordingly in order to have the insulative particles in proportion of conductive particles.
With respect to claim 2, Namiki discloses the anisotropic conductive film according to claim 1, wherein a number of the insulating particles overlapping with the conductive particles when one of a front and rear film surface of the anisotropic conductive film is viewed in plan view is lower than a number of the insulating particles 
With respect to claim 3, Namiki discloses the anisotropic conductive film according to claim 1, wherein the insulating particle-including conductive particles are disposed without being in contact with each other (fig.2  particles 10 are not in contact with each other).
With respect to claim 10, Namiki discloses a method for manufacturing a connection structure, the method comprising making an anisotropic conductive connection between electronic components using the anisotropic conductive film according to claim 1 (fig. 2; anisotropic conductive connection 11 between 24 and 25).
With respect to claim 11, Namiki discloses a connection structure in which an anisotropic conductive connection is made between electronic components using the anisotropic conductive film according to claim 1 (fig. 2; anisotropic conductive connection 11 between 24 and 25).
 With respect to claim 12, Namiki discloses a connection structure comprising: terminals of opposing electronic components (terminals 22 of fig. 2) that are anisotropic conductively connected by insulating particle-including conductive particles (10 of fig. 1A) and an insulating resin layer (11).
Namiki does not explicitly disclose wherein the insulating particle-including conductive particles not held between the opposing terminals include insulating particle-including conductive particles having an insulating particle-lacking area facing in the direction in which the terminals oppose each other.

Therefore, It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by having an area without insultaing particles facing in the direction in which the terminals oppose each other in order to manufacture a semiconductor device according to required specifications.
With respect to claim 13, Namiki discloses the anisotropic conductive film according to claim 1, wherein the insulating particle-including conductive particles are aligned in the film thickness direction (fig. 2; particles 10 are aligned in the thickness direction of 11).

	Claims 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namiki in view of Shinohara et al. (US 2015/0231803, hereinafter Shinohara).
With respect to claim 4, Namiki discloses the anisotropic conductive film according to any-one of claim 1.
Namiki does not explicitly disclose wherein a low-viscosity insulating resin layer having a lower minimum melt viscosity than the insulating resin layer is laminated onto the insulating resin layer.
In an analogous art, Shinohara discloses wherein a low-viscosity insulating resin layer (2 of fig. 8) having a lower minimum melt viscosity than the insulating resin layer is laminated onto the insulating resin layer (para 0058; minimum melt viscosity of the first connection layer 1 is higher than layer 2).

With respect to claim 5, Namiki/Shinohara discloses the anisotropic conductive film according to claim 4.
	Namiki does not explicitly disclose wherein the insulating particle-including conductive particles are present between the insulating resin layer and the low-viscosity insulating resin layer (fig. 8; particles are between layer 1 and 2).
In an analogous art, Shinohara discloses wherein the insulating particle-including conductive particles are present between the insulating resin layer and the low-viscosity insulating resin layer (fig. 8; particles are between layer 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure to improve the particle capturing efficiency of the insulated resin layer in order to reduce the probability of occurrence of short circuit.
With respect to claim 6, Namiki/Shinohara discloses the anisotropic conductive film according to claim 5.
	Namiki discloses wherein a number of insulating particles on the conductive particles when a low-viscosity insulating resin layer-side film surface is viewed in plan view is lower than a number of insulating particles on the conductive particles when an insulating resin layer-side film surface is viewed in plan view (as shown in fig. 2; there are less number of insulative conductive particles in width direction than on the 
With respect to claim 7, Namiki/Shinohara discloses the anisotropic conductive film according to claim 5.
	Namiki does not explicitly disclose wherein when a distance from the one of front and rear surfaces of the insulating resin layer that is closer to the insulating particle-including conductive particles, to a deepest part of the insulating particle-including conductive particles, is represented by Lb, and a particle diameter of the insulating particle-including conductive particles is represented by D, a ratio between the distance Lb and the particle diameter D (Lb/D) is from 30 to 105%.
	In an analogous art, Shinohara discloses wherein when a distance from the one of front and rear surfaces of the insulating resin layer that is closer to the insulating particle-including conductive particles, to a deepest part of the insulating particle-including conductive particles, is represented by Lb, and a particle diameter of the insulating particle-including conductive particles is represented by D, a ratio between the distance Lb and the particle diameter D (Lb/D) is from 30 to 105% (para 0045; 0045; 0052).
With respect to claim 8, Namiki/Shinohara discloses the anisotropic conductive film according to claim 1.
	Namiki does not explicitly disclose wherein a surface of the insulating resin layer near the insulating particle-including conductive particles includes inclinations or undulations relative to a tangent plane of the insulating resin layer, to a central portion 
	In an analogous art, Shinohara discloses wherein a surface of the insulating resin layer near the insulating particle-including conductive particles includes inclinations or undulations relative to a tangent plane of the insulating resin layer, to a central portion of the insulating resin layer between adjacent ones of the insulating particle-including conductive particles (fig. 6 and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 9, Namiki/Shinohara discloses the anisotropic conductive film according to claim 8.
Namiki does not explicitly disclose wherein at the inclinations, the surface of the insulating resin layer near the insulating particle-including conductive particle is absent with respect to the tangent plane, and at the undulations, an amount of resin in the insulating resin layer directly above the insulating particle-including conductive particles is lower than when the surface of the insulating resin layer directly above the insulating particle-including conductive particles corresponds to the tangent plane.
In an analogous art, Shinohara discloses wherein at the inclinations, the surface of the insulating resin layer near the insulating particle-including conductive particle is absent with respect to the tangent plane, and at the undulations, an amount of resin in the insulating resin layer directly above the insulating particle-including conductive particles is lower than when the surface of the insulating resin layer directly above the 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure in order to manufacture a semiconductor device according to required specifications.

                

















                      Response to Arguments
The amended claims have overcome the claim objection.
Regarding claims 1 & 12, applicant argues as below:
    PNG
    media_image2.png
    317
    1097
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    1049
    media_image3.png
    Greyscale

		Examiner respectfully disagrees and presents the following:
	According to claim 1,  limitation ”wherein in the insulating particle-including conductive particles, a number of the insulating particles in contact with the conductive particles with respect to a film thickness direction is lower than a number of the insulating particles in contact with the conductive 



    PNG
    media_image4.png
    498
    766
    media_image4.png
    Greyscale

	Applicant is arguing about the limitation that was never claimed. Applicant’s argument 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    345
    841
    media_image5.png
    Greyscale
is not the same as the claimed limitation:	
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]“wherein in the insulating particle-including conductive particles, a number of the insulating particles in contact with the conductive particles with respect to a film thickness direction is lower than a number of the insulating particles in contact with the conductive particles with respect to a film planar direction”.
Claimed limitation “.. a number of the insulating particles in contact with the conductive particles….” Under BRI can be interpreted as multiple insulating particles in contact with multiple conductive particles and is not the same as “ the number of the insulating particles in contact with the core conductive particle”. 
Applicant argues, “Namiki neither discloses nor suggests that in one insulating-particle including conductive particle, the number of the insulating particles in contact with the core conductive particle with respect to a film thickness direction is less than the number of the insulating particles in contact with the core conductive particle with respect to a film planar direction”. 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] Again as stated above, applicant is arguing about the limitation that has not been claimed. Claimed limitation “…wherein in the insulating particle-including conductive particles, a number of the insulating particles in contact with the conductive particles …” is not same as the “one insulating-particle 
Regarding claim 12, applicant argues that prior art  discloses “… the insulating particles are uniformly and isotroppically attached to the surface of the core particle”.
Applicant respectfully disagrees, claim 12 states “ … insulating particle-including conductive particles having an insulating particle-lacking area facing in the direction in which the terminals oppose each other”. 
 	Namiki in Fig. 4 discloses:
[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image6.png
    530
    584
    media_image6.png
    Greyscale


Therefore, the rejection has been maintained. Examiner suggests the applicant to amend the claims by incorporating the limitations stated in the arguments to overcome the prior art rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816